Title: The Stand No. II, [4 April 1798]
From: “Titus Manlius”,Hamilton, Alexander
To: 



[New York, April 4, 1798]

The description of Vice, by a celebrated poet, may aptly be applied to the Revolutionary government of France. It is,

“A Monster of such horrid mien,
As to be hated, needs but to be seen.”

Unfortunately, however, for mankind, a species of moral pestilence has so far disordered the mental eye of a considerable portion of it, as to prevent a distinct view of the deformities of this Prodigy of human wickedness and folly. It is the misfortune of this country in particular, that too many among its citizens have seen the Monster in all its dreadful transformations with complacency or toleration. Nor is it among the least of the contradictions of the human mind, that a religious, moral and sober people should have regarded with indulgence so frightful a volcano of atheism, depravity and absurdity; that a gentle and humane people should have viewed without detestation, so hateful an instrument of cruelty and bloodshed; that a people having an enlightened and ardent attachment to genuine liberty, should have contemplated without horror so tremendous an engine of despotism and slavery. The film indeed begins to be removed, but the vision of many of those who have been under its influence is not yet restored to the necessary energy or clearness.
It is of the last importance to our national safety and welfare, that the remaining obscurity should be speedily dispelled. Till this shall be the case, we shall stand on the brink of a precipice.
To exhibit the hydra in all its horrible preeminence of guilt and mischief, would require volumes. Slight sketches chiefly to pourtray its character in reference to other nations, are all that will comport with the plan of these papers.
In retracing the progress of a war which has immersed Europe in blood and calamity, it is an error as common as it is strange, to acquit France of responsibility, and to throw the whole blame upon her adversaries. This is a principal source of the indulgence which is shewn to the extravagances and enormities of her revolution. And yet the plainest facts demonstrate, that the reverse of this supposition is far more agreeable to truth. It required all the bold imposing pretences of the demagogues of France, all the docile partiality of a warm admiration for her revolution, to have secured a moment’s success to so glaring a deception.
The origin of the war is usually charged to the treaty of Pilnitz, and to the counter-revolutionary projects of the parties to it.
To this day we are without authentic and accurate evidence of the nature of that treaty. Taking its existence for granted, there is not the least proof that it comprehended any other powers than Austria, Prussia, and Sardinia.
   
   I am not certain that ever Sardinia was a party. Writing from memory some minute circumstances may be mistated.

 Beyond these, therefore, unless suspicion be substituted for fact, it could not afford even a pretext for hostility. It is likewise certain,
   
   See State paper by Debret.

 that after the date assigned to the treaty of Pilnitz, the Emperor, who was the reputed head of the confederacy, gave strong proof of the renunciation of its object, if hostile to the revolution; by signifying, thro his ministers, to all the foreign courts, his determination to acquiesce in the constitution of 1792, accepted by Louis the XVI.
The diplomatic correspondence between France and Austria, which preceded the rupture, evinces that the treaty of Pilnitz was not the cause of the war, for it is not even mentioned. The immediate ostensible cause, as it there appears, was the refusal of Austria to disarm in compliance with the peremptory demand of France; a demand to which this, apparently, very reasonable reply was given, that France had previously armed to a greater extent; and that Austria could not safely reduce her force while France remained in so disturbed and inflamed a state as to leave her neighbors every moment exposed to the enterprises of her revolutionary fervor. There is no absolute criterion by which it can be pronounced whether this reply was merely a pretext, or the dictate of a serious apprehension. But it is certain that the correspondence discovers great appearance of candor and moderation on the part of the Imperial cabinet; and it is not to be denied, that the state of effervescence of the French nation at this juncture furnished real cause of alarm to the neighboring governments.
It is then, at best, problematical, whether France in declaring war, as she did at the same time against Austria and Prussia, was actuated by the conviction that it was necessary to anticipate and disconcert the unfriendly views of those powers; or whether the war, as has been suggested with great probability, was fought by the republican party as a mean of embarrassing the executive government, and paving the way for the overthrow of the royalty. Two things, well established, are instructive on this point. The one, that the king was driven against his wish, by a ministry forced upon him by the popular party, to propose the declaration of war, which he considered as the tomb of his family—the other, that Brissot, the head of the then prevailing faction, some time afterwards exultingly boasted, that “but for this war the revolution of the tenth of August would never have taken place; that but for this war, France would never have been a republic.”
Admitting, nevertheless, that the true source of the war with Austria and Prussia is inveloped in some obscurity, there is none as to the wars in which France became subsequently engaged. It is clear as to them that she was the original aggressor.
It appeared from cotemporary testimony, that one of the first acts of that assembly which dethroned the king, was in a paroxism of revolutionary frenzy, to declare itself “A committee of insurrection of the whole human race, for the purpose of overturning all existing governments.” This extravagant declaration surpasses any thing to be found in the ample records of human madness. It amounted to an act of hostility against mankind. The republic of America, no less than the despotism of Turkey, was included in the anathema. It breathed that wild and excessive spirit of fanaticism, which would scruple no means of establishing its favorite tenets; and which, in its avowed object, threatening the disorganization of all governments, warranted a universal combination to destroy the monstrous system of which it was the soul.

The decrees of the 19th of November and 15th of December 1792, were modifications of the same spirit. The first offered fraternity and assistance to every people who should wish to recover their liberty, and charged the executive power to send orders to their generals to give that assistance and to defend those citizens, who had been or might be vexed for the cause of liberty. The last declared that the French nation would treat as enemies any people who, refusing or renouncing liberty and equality, were desirous of preserving, recalling, or entering into accommodation with their prince and privileged casts.
The first was a general signal to insurrection and revolt. It was an invitation to the seditious of every country, in pursuit of chimerical schemes of more perfect liberty, to conspire under the patronage of France against the established government, however free. To assist a people in a reasonable and virtuous struggle for liberty, already begun, is both justifiable and laudable; but to incite to revolution every where, by indiscriminate offers of assistance before hand, is to invade and endanger the foundations of social tranquility. There is no term of reproach or execration too strong for so flagitious an attempt.
The last of the two decrees is not merely in spirit—it is in terms equivalent to a manifesto of war against every nation having a prince or nobility. It declares explicitly and formally, that the French nation will treat as enemies every people, who may desire to preserve or restore a government of that character.
It is impossible not to feel the utmost indignation against so presumptuous and so odious a measure. It was not only to scatter the embers of a general conflagration in Europe—it was to interfere coercively in the interior arrangements of other nations—it was to dictate to them, under the penalty of the vengeance of France, what form of government they should live under—it was to forbid them to pursue their political happiness in their own way—it was to set up the worst of all despotisms, a despotism over opinion, not against one nation, but against almost all nations. With what propriety is the interference of the powers, ultimately coalesced against France, in her interior arrangements, imputed to them as an unpardonable crime, when her leaders had given so terrible an example, and had provoked retaliation as a mean of self-preservation?
   
   If it be true, as pretended, that Austria and Prussia first interfered in this way with France, it was no plea for her to retaliate on all the rest of Europe. GreatBritain in particular, as far as appears, had observed a fair neutrality. Yet the principle of the French decree was emphatically pointed against her, by the open reception of deputations, of malcontents and public declarations to them, on behalf of the French government, avowing the desire of seeing all thrones overturned, of a National Convention and a Republican revolution in England.


These decrees preceded the transactions which immediately led to rupture between France and the other powers, Austria and Prussia excepted.
It is idle to pretend, that they did not furnish to those powers just cause of war. There is no rule of public law better established or on better grounds, than that whenever one nation unequivocally avows maxims of conduct dangerous to the security and tranquility of others, they have a right to attack her, and to endeavor to disable her from carrying her schemes into effect. They are not bound to wait till inimical designs are matured for action, when it may be too late to defeat them.
How far it may have been wise in a particular government to have taken up the gauntlet, or if in its option, to have left France to the fermentations of the pernicious principles by which its leaders were actuated, is a question of mere expediency, distinct from the right. It is also a complicated and difficult question—one which able and upright men might decide different ways. But the right is still indisputable. The moment the convention vomited forth those venomous decrees, all the governments threatened were justifiable in making war upon France.
Neither were they bound to be satisfied with after explanations or qualifications of the principles which had been declared. They had a right to judge conscientiously whether reliance could be placed on any pretended change of system, and to act accordingly. And while the power of France remained in the same men, who had discovered such hostile views, and while the effervescence of the public mind continued at its height, there could not have been, in the nature of things, any security in assurances of greater moderation. Fanaticism is a spirit equally fraudulent and intractable. Fanatics may dissemble the better to effect their aims, but they seldom suddenly reform. No faith is due to the reformation which they may affect, unless it has been the work of time and experience.
But whether a wrong or a right election in point of expediency, may have been made by all or any of the powers, which after the passing of those decrees became engaged in hostility with France, it is not the less true, that her government was the first aggressor, and is primarily chargeable with the evils which have followed. This conclusion is greatly aided by the striking fact, that it was France which declared war, not only against Austria and Prussia, but against England, Spain, Sardinia and Holland.
Two very important inferences result from the facts which have been presented—one, that in blowing up the dreadful flame which has overwhelmed Europe in misfortune, France is the party principally culpable—the other, that the prominent original feature of her revolution is the spirit of proselytism, or the desire of new modelling the political institution of the rest of the world according to her standard. The course of the revolutions also demonstrates that whatever change of system may have been at any time pretended, or however the system may in particular instances have yielded to a temporary policy; it has continued in the main to govern the conduct of the parties who have successively triumphed and tyrannized.

Titus Manlius.

